
	

115 HR 1715 RH: Medgar Evers House Study Act
U.S. House of Representatives
2017-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 76
		115th CONGRESS1st Session
		H. R. 1715
		[Report No. 115–123]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2017
			Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			May 16, 2017
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To authorize the Secretary of the Interior to conduct a special resource study of the Medgar Evers
			 House, located in Jackson, Mississippi, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Medgar Evers House Study Act. 2.Special resource study (a)StudyThe Secretary of the Interior shall conduct a special resource study of the home of the late civil rights activist Medgar Evers, located at 2332 Margaret Walker Alexander Drive in Jackson, Mississippi.
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the site by Federal, State, or local governmental entities, or private and nonprofit organizations;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations or any other interested individuals;
 (5)determine the effect of the designation of the site as a unit of the National Park System on existing commercial and recreational uses, and the effect on State and local governments to manage those activities;
 (6)identify any authorities, including condemnation, that will compel or permit the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if the site is designated a unit of the National Park System; and
 (7)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)Study resultsNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the study and any conclusions and recommendations of the Secretary.
			
	
		May 16, 2017
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
